DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 21-40 are subject to examination and rejected.

Double Patenting
Claims 21-40 of this application is patentably indistinct from claims 1-28 of Application No. 13/406,397. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,582,603. Although the claims of the following reasons:

Instant Application
U.S. Patent No. 9,582,603
Claim 21. A computer-implemented method comprising:
receiving an indication to download digital content to a client system;
preloading, by a computing system to a persistent cache on the client system, a subset of the digital content to enable a user to begin playing the digital content prior to completion of the download, the subset of the digital content providing a minimum level of functionality including default digital content; and
transmitting, by the computing system to the client system, additional content of the digital content while the default digital content is played on the client system, the additional content used by the client system to modify the default digital content to include information personalized to a user of the client system.
Claim 1. A computer-implemented method comprising:
receiving, by a configured server computing system, information about a plurality of data groups that are available to provide to a remote client computing system over one or more networks;
prioritizing, by the configured server computing system, a subset of the plurality of data groups for the client computing system, wherein the prioritized subset includes multiple data groups selected to provide a minimum level of functionality for the client computing system including a default Web page that is not personalized to a user of the client computing system;
initiating, by the configured server computing system, preloading of the multiple data groups to storage local to the client computing system, and wherein other of the plurality of the data groups that are different from the multiple data groups are not preloaded to the storage local to the client computing system; and
transmitting, by the configured server computing system and while the default Web page is displayed on the client computing system, additional data groups to the client computing system for use in modifying the displayed default Web page to include information personalized to the user of the client computing system.

preloading, by a computing system to a client system, a first portion of digital media content that provides a minimum level of functionality to the client system, the minimum level of functionality including default digital media content; and
streaming, to the client system, a second portion of digital media content while the default digital media content is presented on the client system, the second portion of digital media content used to modify the default digital media content to include information personalized to a user of the client system.
Claim 1. A computer-implemented method comprising:
receiving, by a configured server computing system, information about a plurality of data groups that are available to provide to a remote client computing system over one or more networks;
prioritizing, by the configured server computing system, a subset of the plurality of data groups for the client computing system, wherein the prioritized subset includes multiple data groups selected to provide a minimum level of functionality for the client computing system including a default Web page that is not personalized to a user of the client computing system;
initiating, by the configured server computing system, preloading of the multiple data groups to storage local to the client computing system, and wherein other of the plurality of the data groups that are different from the multiple data groups are not preloaded to the storage local to the client computing system; and
transmitting, by the configured server computing system and while the default Web page is displayed on the client computing system, additional data groups to the client computing system for use in modifying the displayed default Web page to include information personalized to the user of the client computing system.
Claim 39. A system comprising:
a storage device to store digital content, the digital content comprising a first 
an application program that includes instructions that, upon execution, cause a processing device to:
provide a request for the digital content;
obtain, over a network, the first portion to enable a user to play the digital content prior to completion of a download of the second portion, the first portion providing a minimum level of functionality including default digital content;
cause display of the default digital content to the user;
download the second portion while the default digital content is displayed, the second portion comprising information personalized to the user; and
modify the display of the default digital content to include the information personalized to the user.
A configured computer system, comprising:
one or more processors; and
one or more modules that, when executed by at least one of the one or more processors, cause the at least one processor to manage data preloading for a client computing system, the managing of the data preloading including:
receiving information about a plurality of data groups;
prioritizing a subset of the plurality of data groups, wherein the prioritized subset includes multiple data groups providing a minimum level of functionality for displaying a default Web page that is not personalized for the client computing system;
initiating preloading of the multiple data groups to storage accessible to the client computing system, wherein other of the plurality of the data groups that are distinct from the multiple data groups are not preloaded to the storage accessible to the client computing system; and
transmitting, and after the default Web page is displayed, additional data groups to the client computing system with personalized information for further display with the default Web page.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 21-40 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Thomas (US PGPub 2012/0084835).

Regarding claims 21, 27 and 39, Thomas teaches a computer-implemented method (Thomas, see abstract, methods, systems, and program products for receiving a request to retrieve electronic resources that correspond to a first network address) comprising:
receiving an indication to download digital content to a client system (Thomas, see paragraph 0037, The server system for the news aggregation webpage receives a request to provide resources that correspond to the URL for the non-personalized version of the news webpage);
preloading, by a computing system to a persistent cache on the client system, a subset of the digital content to enable a user to begin playing the digital content prior to completion of the download  (Thomas, see paragraph 0037, The server system for the news aggregation webpage receives a request to provide resources that correspond to the URL for the non-personalized version of the news webpage. The server system transmits a set of resources (e.g., an html file, a JavaScript file, a css file, and a set of images) over the internet to Bill's computing device. Bill's computing device stores the received resources in a cache), the subset of the digital content providing a minimum level of functionality including default digital content (Thomas, see paragraph 0034, the user may view the non-personalized ; and
transmitting, by the computing system to the client system, additional content of the digital content while the default digital content is played on the client system (Thomas, see paragraphs 0074-0075, a request to load resources that correspond to an unauthenticated URL is received (e.g., a user may select a bookmark for the unauthenticated URL). The application program requests the resources that correspond to the unauthenticated URL from the local application cache. If the cache does include resources that correspond to the unauthenticated URL, the resources are returned to the application program), the additional content used by the client system to modify the default digital content to include information personalized to a user of the client system (Thomas, see paragraphs 0073 and 0075, If the computing device is authenticated, a redirect to request resources that correspond to the authenticated URL is issued (see FIG. 4). If network resources are available, the computing device may issue a request over a network for resources that correspond to the authenticated URL (see FIG. 2)).

Regarding claim 22, Thomas teaches further comprising: prioritizing the subset of the digital content for transmission to the client system (Thomas, see paragraph 0031, search results may be tailored to a particular user based on his location and history of browsing, a news aggregation webpage may present news articles that have been 

Regarding claim 23, Thomas teaches wherein the subset of the digital content comprises multiple data groups including elements for use in rendering the digital content on the client system, wherein the subset of the digital content does not include the information personalized to the user of the client system (Thomas, see paragraph 0037, The server system for the news aggregation webpage receives a request to provide resources that correspond to the URL for the non-personalized version of the news webpage. The server system transmits a set of resources (e.g., an html file, a JavaScript file, a css file, and a set of images) over the internet to Bill's computing device. Bill's computing device stores the received resources in a cache).

Regarding claim 24, Thomas teaches wherein the preloading the subset of the digital content comprises:
selecting a storage device proximate to the client system (Thomas, see paragraph 0034, The resources used to render the webpage may be cached on the user's local computing device so that the user can access the webpage when the user is “offline,” or a connection to the internet is otherwise disrupted); and
storing the subset of the digital content to the storage device proximate to the client system (Thomas, see paragraph 0034, The resources used to render the webpage may be cached on the user's local computing device so that the user can 

Regarding claim 25, Thomas teaches further comprising: storing the subset of the digital content to a persistent data storage cache (Thomas, see paragraph 0034, The resources used to render the webpage may be cached on the user's local computing device so that the user can access the webpage when the user is “offline,” or a connection to the internet is otherwise disrupted).

Regarding claim 26, Thomas teaches further comprising: selecting the subset of the digital content based on an amount of storage capacity of storage associated with the client system  (Thomas, see paragraph 0037, The server system for the news aggregation webpage receives a request to provide resources that correspond to the URL for the non-personalized version of the news webpage. The server system transmits a set of resources (e.g., an html file, a JavaScript file, a css file, and a set of images) over the internet to Bill's computing device. Bill's computing device stores the received resources in a cache).

Regarding claim 28, Thomas teaches further comprising: receiving an indication to provide the first portion of digital media content to the client system, wherein the first portion of digital media is preloaded to a persistent cache on the client system  (Thomas, see paragraph 0037, The server system for the news aggregation webpage receives a request to provide resources that correspond to the URL for the non-

Regarding claim 29, Thomas teaches wherein the first portion of digital media content is non-personalized digital media content and wherein the second portion of digital media content comprises the information personalized to the user of the client system (Thomas, see paragraphs 0073-0075, a request to load resources that correspond to an unauthenticated URL is received (e.g., a user may select a bookmark for the unauthenticated URL). The application program requests the resources that correspond to the unauthenticated URL from the local application cache. If the cache does include resources that correspond to the unauthenticated URL, the resources are returned to the application program. If the computing device is authenticated, a redirect to request resources that correspond to the authenticated URL is issued (see FIG. 4). If network resources are available, the computing device may issue a request over a network for resources that correspond to the authenticated URL (see FIG. 2))).

Regarding claim 30, Thomas teaches wherein the first portion of digital media content and the second portion of digital media content comprise video content (Thomas, see paragraph 0128, computing device 1110 may request a stream for a pre-recorded video file, a live television program, or a live radio program. Example services that provide streaming media include YOUTUBE and PANDORA).

Regarding claim 31, Thomas teaches wherein the first portion of digital media content is preloaded to storage accessible to the client system, wherein the storage accessible to the client system is non-volatile storage local to the client system, and wherein the method further comprises:
selecting an amount of data for the first portion of digital media content that is based in part on an amount of storage available in the non-volatile storage (Thomas, see paragraph 0037, The server system for the news aggregation webpage receives a request to provide resources that correspond to the URL for the non-personalized version of the news webpage. The server system transmits a set of resources (e.g., an html file, a JavaScript file, a css file, and a set of images) over the internet to Bill's computing device. Bill's computing device stores the received resources in a cache).

Regarding claim 32, Thomas teaches wherein the first portion of digital media content and the second portion of digital media content, when combined, form a complete video content (Thomas, see paragraph 0037, The server system for the news aggregation webpage receives a request to provide resources that correspond to the URL for the non-personalized version of the news webpage. The server system transmits a set of resources (e.g., an html file, a JavaScript file, a css file, and a set of images) over the internet to Bill's computing device. Bill's computing device stores the received resources in a cache).



Regarding claim 34, Thomas teaches wherein the first portion of digital media content and the second portion of digital media content comprise redundancy (Thomas, see paragraphs 0073 and 0075, If the computing device is authenticated, a redirect to request resources that correspond to the authenticated URL is issued (see FIG. 4). If network resources are available, the computing device may issue a request over a network for resources that correspond to the authenticated URL (see FIG. 2)).

Regarding claim 35, Thomas teaches wherein a size of the first portion of digital media content is based on current or predicted connection bandwidth availability for the client system to download the second portion of digital media content (Thomas, see paragraph 0137, The high speed controller 1208 manages bandwidth-intensive operations for the computing device 1200, while the low speed controller 1212 manages lower bandwidth-intensive operations).


determining that the client system is authorized to receive the second portion of digital media content (Thomas, see paragraph 0128, computing device 1110 may request a stream for a pre-recorded video file, a live television program, or a live radio program. Example services that provide streaming media include YOUTUBE and PANDORA).

Regarding claim 37, Thomas teaches wherein the security information comprises digital rights management (DRM) access (Thomas, see paragraph 0128, computing device 1110 may request a stream for a pre-recorded video file, a live television program, or a live radio program. Example services that provide streaming media include YOUTUBE and PANDORA).

Regarding claim 38, Thomas teaches wherein the second portion of digital media content is stored on one or more devices proximate to the client system (Thomas, see paragraph 0034, The resources used to render the webpage may be cached on the user's local computing device so that the user can access the webpage when the user is “offline,” or a connection to the internet is otherwise disrupted).

Regarding claim 40, Thomas teaches wherein to obtain the first portion comprises receiving the first portion from one or more of a plurality of edge server devices of a content delivery network, wherein the one or more of the plurality of edge 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619.  The examiner can normally be reached on Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CHONG G KIM/Examiner, Art Unit 2457                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457